Citation Nr: 0921035	
Decision Date: 06/04/09    Archive Date: 06/16/09

DOCKET NO.  05-04 790	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to service connection for a skin disorder, 
variously classified, to include the upper back, shoulders, 
and posterior arms.  

2.  Entitlement to a permanent and total disability rating 
for non-service-connected pension purposes.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel



INTRODUCTION

The Veteran served on active duty from February 1987 to 
February 1992.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of an August 2003 rating decision of the Department 
of Veteran's Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio.  The case was later transferred to the RO in Newark, 
New Jersey.  

In December 2006, the claim was remanded for additional 
evidentiary development.  It has now been returned for 
further appellate consideration.  


FINDINGS OF FACT

1.  The preponderance of the evidence is against a finding 
that the currently diagnosed skin disorder of pruritis of the 
upper back, shoulders, and posterior arms, is related to 
service.  

2.  The Veteran was born in November 1964 and reports 
completion of high school.  Notations in the record over the 
years, to include as recently as December 2007, reflect that 
he is employed with the U.S. Postal Service as a letter 
carrier.  

3.  The Veteran's nonservice-connected pruritis is shown to 
be minimal.  Additional physical impairment from a back 
condition or headaches is not indicated.  

4.  The Veteran does not have one nonservice-connected 
disability ratable at 60 percent or more, or a single 
disability rated at 40 percent or more with additional 
nonservice-connected disabilities to bring the combined 
rating to 70 percent or more.  

5.  The Veteran's disabilities are not productive of total 
disability and are not sufficient to preclude the average 
person from following a substantially gainful position.  

6.  The Veteran is not unemployable by reasons of disability, 
age, education, and occupational history.  


CONCLUSIONS OF LAW

1.  Pruritis, to include of the upper back, shoulders, and 
posterior arms, was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131, 5102, 5103, 5103A, 5107 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.303 (2008).  

2.  The criteria for a permanent and total disability 
evaluation for pension purposes have not been met.  
38 U.S.C.A. §§ 1521, 5102, 5103, 5103A, 5107 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.321, 3.342, 4.15, 4.17, and Part 
4 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 
38 C.F.R. § 3.159, amended VA's duties to notify and assist a 
claimant in developing the information and evidence necessary 
to substantiate a claim.

First, VA has a duty under the VCAA to notify a claimant and 
any designated representative of the information and evidence 
needed to substantiate a claim.  In this regard, letters to 
the Veteran from the RO (to include letters in May 2002, 
February 2005, and January 2007) specifically notified him of 
the substance of the VCAA, including the type of evidence 
necessary to establish entitlement to service connection on a 
direct and presumptive basis, and of the division of 
responsibility between the Veteran and the VA for obtaining 
that evidence.  Consistent with 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b), VA essentially satisfied the 
notification requirements of the VCAA by way of these letters 
by: (1) informing the Veteran about the information and 
evidence not of record that was necessary to substantiate his 
claims; (2) informing the Veteran about the information and 
evidence VA would seek to provide; (3) informing the Veteran 
about the information and evidence he was expected to 
provide; and (4) requesting the Veteran to provide any 
information or evidence in his possession that pertained to 
the claims.

Second, VA has made reasonable efforts to assist the Veteran 
in obtaining evidence necessary to substantiate his claims.  
38 U.S.C.A. § 5103A (West 2002 & Supp. 2008).  The 
information and evidence associated with the claims file 
consist of his service treatment records (STRs), VA medical 
treatment records, private post-service medical treatment 
records, VA examinations, and statements from the Veteran and 
his representative.  There is no indication that there is any 
additional relevant evidence to be obtained by either VA or 
the Veteran.

The United States Court of Appeals for Veterans Claims 
(Court) held that the notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, to specifically include that a 
disability rating and an effective date will be assigned if 
service connection is awarded.  Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  In the present appeal, the Veteran was 
provided with notice of this information in letters dated in 
March 2006 and October 2006.  

Analysis

A Skin Disorder, Variously Classified, to Include the Upper 
Back, Shoulders, and Posterior Arms

When seeking VA disability compensation, a Veteran generally 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002 & Sup. 2008).  "Service 
connection" basically means that the facts, shown by 
evidence, establish that a particular injury or disease 
resulting in disability was incurred coincident with service 
in the Armed Forces, or if preexisting such service, was 
aggravated therein.  This may be accomplished by 
affirmatively showing inception or aggravation during service 
or through the application of statutory presumptions.  38 
C.F.R. § 3.303(a) (2008).  Where chronicity of a disease is 
not shown in service, service connection may yet be 
established by showing continuity of symptomatology between 
the currently claimed disability and a condition noted in 
service.  38 C.F.R. § 3.303(b) (2008).

A review of the service treatment records (STRs) reflects 
that the Veteran was seen on several occasions for skin 
complaints.  Specifically, in August 1988, he was noted to 
have tinea cruris of the genital area.  He was treated with a 
cream, and the condition was "almost resolved" the 
following day.  In October 1988, tinea cruris and corporis of 
the groin and legs was noted and treated with cream.  In June 
1989, he was seen for areas that were consistent with insect 
bites.  No treatment was given.  No skin complaints or 
diagnoses were noted at the time of service discharge 
examination in December 1991.  The STRs also include undated 
records from the Occupation and Preventive Medicine 
Department at Camp Lejuene in North Carolina.  These 
documents indicate no skin rashes, itching, or burning.  

Post service records include a VA dermatological examination 
from November 2002.  At that time, the Veteran gave a history 
of constant itching of the posterior shoulders and arms since 
1990.  Following examination, he was diagnosed with constant 
pruritis of the upper back, shoulders, and upper arms.  When 
examined by VA in April 2003, "notalgia" paresthetica was 
diagnosed.  

In a March 2003 rating action, service connection was 
established for tinea cruris and a noncompensable rating was 
assigned.  The current claim is limited to skin disorders 
other than tinea cruris.  

The Board remanded the claim for additional examination to 
determine etiology of current skin disorders in 2006.  The 
resulting examination was conducted January 2009.  The 
Veteran gave a history of being treated during service for 
tinea cruris (jock itch) and tinea corporis (fungal infection 
involving the legs) during service.  However, it was noted 
that he was not seen for skin lesions of the back or that he 
received treatment for such.  The Veteran said that since 
release from service, he had received no treatment for his 
skin complaints.  

Examination of the claimed areas of itching (between the 
scapulae, posterior tricep area, and latissimus dorsi area) 
showed normal skin, unremarkable for pathology.  There were 
no papules, pustules, vesicles, or furuncles.  There was no 
hyperpigmentation or hypopigmentation, and no scarring or 
lichenification.  There were no scratch marks (excoriations).  
There was no evidence of tinea cruris or tinea corporis.  The 
current diagnosis was of pruritis with no evidence of 
neurodermatitis of most likely psychosomatic origin.  The 
examiner opined that this disorder was not likely related to 
the skin disorders for which the Veteran was seen in 1988 
(tinea cruris, tinea corporis, and insect bites) during 
military service.  Further, the tinea diagnosed during 
service was not related to or part of the present diagnosis 
of pruritis.  

For rationale, the examiner noted that the location of the 
tinea cruris and tinea corporis (fungal infections of the 
groin and legs) was unrelated to the current areas of claimed 
pruritis.  The examiner added that successfully treated tinea 
of the groin and legs would not cause persistent itching 
anywhere.  Resolved insect bites would not cause persistent 
itching anywhere.  Finally, it is noted that the Veteran had 
no evidence of any dermatosis on discharge from the military 
or at the present time.  

Based on the evidence, the Board finds that service 
connection for a skin disorder, other than tinea cruris, is 
not warranted.  While pruritis, first noted in 2002 and shown 
on current exam in 2009, is diagnosed, there is no competent 
medical evidence that suggests that it is related to service.  
The only skin disorder noted during service is separately 
service-connected, and a VA examiner has specifically opined 
that current pruritis of the upper back, shoulders, and arms 
is unrelated to service or to that condition.  The examiner 
specifically noted that inservice skin problems were limited 
to the groin and legs.  They had no connection to any current 
skin problems of the upper back, shoulders, and arms.  
Moreover, there was no evidence of pruritis or dermatosis 
during service or for many years thereafter.  

The Veteran's contentions as to etiology of this condition 
have been considered.  It is noted that he is competent as a 
lay person to report on that which he has personal knowledge.  
See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  However, 
there is no evidence of record that he has specialized 
medical knowledge to be competent to offer medical opinion as 
to cause or etiology of the claimed disability.  See 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine does not appeal, and the 
claim is denied.  38 U.S.C.A. § 5107(b) (West 2002 & Supp. 
2008); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Non-service-connected Pension

The Veteran seeks nonservice-connected pension benefits.  He 
contends, in essence, that he has difficulty obtaining and 
maintaining gainful employment as a result of disability.

A pension is available to a Veteran who served for 90 days or 
more during a period of war, who is permanently and totally 
disabled due to non-service-connected disabilities which are 
not the result of his own willful misconduct, and who 
satisfies certain income and net worth requirements.  38 
U.S.C.A. §§ 1502, 1521(a) (West 2002 & Supp. 2008); 38 C.F.R. 
§ 3.3(a)(3) (2008).

Permanent and total disability may be shown in two ways: (1) 
the Veteran must be unemployable as a result of a lifetime 
disability (the "subjective" standard which is based on the 
disabilities, age, occupational background, and other related 
factors of the individual Veteran whose claim is being 
adjudicated) or, (2) even if not unemployable, if the Veteran 
suffers from a lifetime disability which would render it 
impossible for the average person with the same disability to 
follow a substantially gainful occupation (the "objective" 
standard which is based on the percentage ratings assigned 
for each disability from the Schedule for Rating 
Disabilities, 38 C.F.R., Part 4 (Ratings Schedule)).  Brown 
v. Derwinski, 2 Vet. App. 444, 446 (1992).

The "objective" standard requires demonstration of specific 
minimum percentage ratings and the permanence of those 
percentage ratings for pension purposes.  38 C.F.R. §§ 
4.16(a), 4.17 (2008).

Under 38 C.F.R. § 4.17, a Veteran who does not have a 
combined 100 percent schedular evaluation may establish that 
he has permanent and total disability by showing that he 
meets the percentage requirements of 38 C.F.R. § 4.16, which 
provides that a total disability rating will be assigned when 
(1) there is one disability ratable at 60 percent or more or 
(2) if there are two or more disabilities, at least one 
disability ratable at 40 percent or more, and sufficient 
additional disability to bring the combined rating to 70 
percent or more.  When those percentages are met, a total 
disability rating is assigned upon a showing that the Veteran 
is unable to secure and follow substantially gainful 
employment by reason of disability/ies.  The Veteran is not 
shown to meet the minimum schedular requirements.

Where the evidence of record establishes that an applicant 
for pension who is basically eligible fails to meet the 
disability requirements based on the percentage standards of 
the rating schedule but has other factors which make him 
unemployable, the RO may approve a permanent and total 
disability rating for pension purposes on an extraschedular 
basis.  The RO will consider factors such as whether the 
Veteran is unemployable by reason of his disability(ies), 
his/her age, occupational background, and other related 
factors.  38 C.F.R. § 3.321(b)(2) (2008); Roberts v. 
Derwinski, 2 Vet. App. 387, 390 (1992).

The significant issue is whether the Veteran is capable of 
performing the physical and mental acts required of 
employment, not whether he can find employment.  Van Hoose v. 
Brown, 4 Vet. App. 361 (1993).  Marginal employment, odd-job 
employment, and employment at half the usual remuneration, 
however, is not incompatible with a determination of 
unemployability if the restriction to securing or retaining 
better employment is due to disability.  38 C.F.R. § 4.17(a) 
(2008).

The Veteran meets the service requirements for VA pension 
benefits as he was on active duty from February 1987 to 
February 1992 which includes periods of peacetime and war.  
See 38 C.F.R. § 3.2 (2008).  He was born in November 1964 and 
is now 45 years old.  He indicated that his highest level of 
education completed was the 12th grade.  Treatment records 
throughout his claims file reflect that he has worked for the 
U.S. Postal Service as a letter carrier for many years.  The 
most reference to his employment was on a December 2007 
treatment record.  

The Veteran's disability fails to meet the minimum schedular 
rating for consideration of a nonservice-connected pension 
and the Board finds that the medical evidence does not 
reflect that he is unable to secure and follow substantially 
gainful employment by reason of his nonservice-connected 
disability.  In fact he appears to be currently employed.

The Board notes that the Veteran has several innocently 
acquired, nonservice connected disabilities that were 
considered for pension purposes by the RO, including the 
above discussed skin condition and headaches, both rated as 
10 percent disabling, and a back condition, rated as 
noncompensable.  

Currently, the only evidence of record supporting the 
Veteran's claim that he is permanently and totally disabled 
due to non-service connected disabilities is his own lay 
opinion.  The Board notes, however, that the record reflects 
that he has worked a letter carrier for many years, and it 
was noted on a medical record as recently as December 2007 
that he was still employed.  There is nothing in the record 
to suggest that he has since lost this job.  It is noted that 
when he applied for pension benefits in 2002, he noted that 
he worked as a letter carrier.  A permanent and total rating 
for pension purposes is not indicated in those circumstances.

The Board finds that the competent evidence of record does 
not reflect that the Veteran is unable to secure and follow 
substantially gainful employment by reason of his non-
service-connected disabilities.  His disabilities have not 
been shown to affect his ability to be employed.  Moreover, 
there is no functional impairment associated demonstrated 
which would affect employment.  Moreover, he continues to be 
employed, indicating that he is able to follow substantially 
gainful employment.  

The Board has based its decision in this case upon the 
applicable provisions of the VA's Schedule for Rating 
Disabilities.  On this record, an award of a permanent and 
total disability rating for VA pension is not warranted.  See 
38 C.F.R. § 3.321(b)(2) (2008).


ORDER

Service connection for a skin disorder, other than tinea 
cruris, to include pruritis of the upper back, shoulders, and 
posterior arms, is denied.  

Entitlement to a permanent and total disability rating for 
non-service-connected pension purposes is denied.  


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


